


EXHIBIT 10.2
WHOLESALING SERVICE AGREEMENT
BETWEEN
RIVERSOURCE DISTRIBUTORS, INC.


AND


RIVERSOURCE LIFE INSURANCE COMPANY




This Wholesaling Service Agreement (this "Agreement") is made effective as of
January
1, 2007 (the "Effective Date") by and between RiverSource Distributors, Inc., a
Delaware corporation (herein the "Service Provider" and known internally as
"Company 13" for accounting purposes), and RiverSource Life Insurance Company, a
Minnesota corporation (herein the "Company" and known internally as "Company 10"
for accounting purposes).
WHEREAS, Service Provider and Company are affiliated companies that are members
of an insurance holding company system; and
WHEREAS, Service Provider has the staff and expertise to provide quality
wholesaling services in connection with the distribution of Company's general
account life insurance policies, disability income insurance policies and
annuity contracts which are not required to be registered as securities under
the Securities Act of 1933 ("1933 Act") because they are exempt under Section 3
(a)(8) of the 1933 Act (the" Products"); and
WHEREAS, the Company desires to obtain, for the benefit of its insurance
business, certain wholesaling services from the Service Provider, and the
Service Provider desires to provide such services upon the terms and conditions
hereinafter set forth; and
WHEREAS, the parties desire to set forth in writing the services and expenses
which are the subject of this Agreement and the basis for allocating expenses
between them;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:
1.
Services: At the request of the Company and subject to the Company's sole and
exclusive right to control and manage its insurance business, the Service
Provider will provide those services and incur those expenses as set forth on
Attachment A annexed hereto and made a part hereof as well as any other services
or expenses reasonably requested by the Company in connection with the Company's
business.

2.
Term: This Agreement shall be for a term beginning on the Effective Date and
shall remain in effect thereafter unless the parties mutually agree otherwise;
provided, however, that either party may terminate this Agreement in accordance
with the provisions of Section 19 below.

3.
Allocation of Costs: The Company agrees to reimburse Service Provider at cost
for services and facilities provided by Service Provider pursuant to this
Agreement. The charge to the Company for such services and facilities shall
include all direct and indirectly allocable expenses. The methods for allocating
expenses to the Company shall be in accordance with the requirements of the
Minnesota insurance holding company system laws. Such methods shall be modified
and adjusted by mutual agreement where necessary or appropriate to reflect


1
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




fairly and equitably the actual incidence of expense incurred by the Service
Provider on behalf of the Company. The method of allocating costs hereunder and
the payment thereof shall be determined in the following manner:
a.
The cost of services performed by the Service Provider that are identifiable as
expenses incurred directly and exclusively for the benefit of the Company shall
be charged to the Company. This shall include the cost of supplies, materials,
and various other items of expense incurred by the Service Provider directly on
behalf of the Company as identified more specifically in Attachment A annexed
hereto and made a part hereof.

b.
The cost of services performed by the Service Provider that are not identifiable
as expenses incurred directly and exclusively for the benefit of the Company
shall be allocated and charged to the Company in conformity with customary
insurance accounting practices.

c.
At the request of the Company, and at Service Provider's expense, the Service
Provider shall produce records and provide access to enable the Company to
verify that such cost allocations are performed in accordance with the practices
referenced above.

d.
Each month, the Company shall reimburse the Service Provider for costs of
services provided or expenses incurred by the Service Provider under this
Agreement during the preceding month, in accordance with the payment provisions
of Section 4 below.

For purposes of allocating costs under this Agreement, the Company and Service
Provider shall rely on their internal accounting and allocation system then in
effect, that system currently being the Management Accounting and Reporting
System ("MARS"), which utilizes a product factor methodology for certain
services and rate-volume formulas for other services, in order to ensure fair
and reasonable allocations of income and expenses among affiliated entities.
Although the Products are not securities, the Company acknowledges that the
Service Provider is subject to guidance issued by the Securities and Exchange
Commission and the National Association of Securities Dealers, Inc. ("NASD")
pertaining to the recording of expenses and liabilities by broker dealers as set
forth in the NASD's Notice To Members 03-63.

2
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




4.
Payments: For services rendered under this Agreement, payment shall be made by
the Company to the Service Provider on a monthly basis within thirty (30) days
of invoice or other notice. The parties agree that during the course of any
given month the Company may make reasonable estimated payments for part or all
of the monthly cost in which case such payment shall be offset against the
actual amount otherwise due at the end of the month under this Agreement. The
parties also agree that, at the option of the Company, the Company may reimburse
Service Provider based upon Service Provider's good faith estimate of the
monthly costs for some or all of the services provided hereunder, in which case
there shall be a final adjustment made within thirty (30) days after completion
of Service Provider's cost analysis performed at least annually.

5.
Services Provided by Company. Company agrees to make its employees and
facilities available to the Service Provider, upon request of the Service
Provider, to perform services as may be mutually agreed upon by the parties from
time to time. The cost of such services shall be allocated to the Service
Provider in the same manner costs are allocated to the Company pursuant to
Section 3 herein. With respect to such services, all terms and conditions of
this Agreement shall be applicable as though fully stated herein, except the
Company shall be deemed the "Service Provider" and the Service Provider shall be
deemed the "Company" for purposes of determining rights and obligations of the
parties under this Agreement.

6.
No Profit or Loss: It is the intention of the parties that no party shall
realize a profit nor incur a loss as a result of the services provided and
expenses incurred hereunder and the allocation of all costs for such services
and expenses shall be made consistent with such intention.

7.
Maintenance of Books: Company and Service Provider each shall maintain its own
books, accounts and records in such a way as to disclose clearly and accurately
the nature and detail of the transactions between them, including such
accounting information as is necessary to support the reasonableness of charges
under this Agreement, and such additional information as the Company may
reasonably request for purposes of its internal bookkeeping and accounting
operations. The Service Provider shall keep such books, records and accounts
insofar as they pertain to the computation of charges hereunder available for
audit, inspection and copying by the Company and persons authorized by it or any
governmental agency having jurisdiction over the Company during all reasonable
business hours.

8.
Ownership and Custody of Records: All records, books and files established and
maintained by the Service Provider by reason of its performance of services
under this Agreement, which, absent this Agreement, would have been held by the
Company, shall be deemed the property of the Company and shall be maintained in
accordance with applicable laws and regulations. Such records should be
available, during normal business hours, for inspection by the Company, anyone
authorized by the Company, and any governmental agency that has regulatory
authority over the Company's business activities. Copies of such records, books
and files shall be delivered to the Company on demand. All such records, books
and files shall be promptly transferred to the Company by the Service Provider
upon termination of this Agreement; provided, however, that nothing herein shall
prevent the Service Provider from maintaining a copy of such records as
necessary for the Service Provider to comply with Section 17(a) of the 1934 Act
and the rules thereunder pertaining to books and records required to be kept by
a broker dealer.

9.
Audit: The Company and persons authorized by it and any governmental agency
having jurisdiction over the Company shall have the right, at Company's expense,
to conduct an audit of the relevant books, records and accounts in the
possession of the Service Provider upon giving reasonable notice of its intent
to conduct such an audit. In the event of such audit, the Service Provider shall
give to the party requesting the audit reasonable cooperation and access


3
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




to all books, records and accounts necessary to audit during normal business
hours.
10.
Right to Contract with Third Parties: Nothing herein shall be deemed to grant
the Service Provider an exclusive right to provide services to the Company, and
the Company retains the right to contract with any third party, affiliated or
unaffiliated, for the performance of services or for the use of facilities as
are available to or have been requested by the Company pursuant to this
Agreement.

The Service Provider, unless the Company objects, shall have the right to
subcontract with any third party, affiliated or unaffiliated, for the
performance of services requested by the Company under this Agreement, provided
that the Service Provider shall remain responsible for the performance of
services by any such subcontractors in accordance with the terms of this
Agreement; and provided further that the charges for any such services
subcontracted to an affiliate shall be determined on the basis described in
Section 3 above.
11.
Safeguarding Customer Information: The Service Provider shall implement and
maintain appropriate measures designed to meet the objectives of Minnesota
Statutes Sections 60A.98 and 60A.981 with respect to safeguarding the Company's
customer information and customer information systems. The Service Provider
shall adjust information

security programs at the request of the Company for any relevant changes
dictated by the Company's assessment of risk concerning its customer information
and customer information systems. Confirming evidence that the Service Provider
has satisfied its obligations under this Agreement shall be made available,
during normal business hours, for inspection by the Company, any person
authorized by the Company, and any governmental agency that has regulatory
authority over the Company's business activities.
12.
Exercise of Judgment in Rendering Services: In providing services hereunder
which require the exercise of judgment by the Service Provider, the Service
Provider shall perform any such service in accordance with standards and
guidelines which the Company develops and communicates to the Service Provider.
In performing any services hereunder, the Service Provider shall at all times
act in a manner reasonably calculated to be in or not opposed to the best
interests of the Company.


4
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




13.
Capacity of Personnel and Status of Facilities: Whenever the Service Provider
utilizes its personnel to perform services for the Company pursuant to this
Agreement, such personnel shall at all times remain employees of the Service
Provider, subject solely to its own direction and control. The Company shall
have no liability to such employees for their welfare, salaries, fringe
benefits, legally required employer contributions and tax obligations. No
facility of the Service Provider used in performing services for, or subject to
use by, the Company shall be deemed to be transferred, assigned, conveyed or
leased by performance or use pursuant to this Agreement.

14.
Assignment: This Agreement and any rights pursuant hereto shall not be
assignable by either party hereto, except as set forth herein or by operation of
law, subject to whatever regulatory filings or approvals may be applicable.
Except as and to the extent specifically provided in this Agreement, nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties hereto, or their respective legal successors, any rights,
remedies, obligations or liabilities that would otherwise be applicable. The
representations, warranties, covenants and agreements contained in this
Agreement shall be binding upon, extend to and inure to the benefit of the
parties hereto, their, and each of their, successors, and assigns respectively.

15.
Arbitration: Any unresolved dispute or difference between the parties arising
out of or relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The award rendered by the Arbitrator shall be final and
binding upon the parties, and judgment upon the award rendered by the Arbitrator
may be entered in any court having jurisdiction thereof. The arbitration shall
take place in Minneapolis, Minnesota.

16.
Indemnification: The Company and the Service Provider agree to hold each other
harmless and to indemnify each other against any and all liability, loss,
damage, expense, cost, cause of action, demand, penalty, fine or claim
(including cost of litigation or administrative proceedings and counsel fees)
arising out of or related to any of the services provided hereunder to the
extent the same are caused by the act or failure to act of the indemnifying
party.

17.
Confidential Information: The parties agree certain information released in
performance of this Agreement, whether intentionally or unintentionally, may
constitute confidential information ("Confidential Information"). Confidential
Information, for purposes of this agreement, means information released by one
party ("Releasing Party") to the other ("Receiving Party"), in whatever format,
that is nonpublic, trade secret and/or proprietary. It is agreed the Receiving
Party shall maintain Confidential Information in strict confidence, refrain from
misappropriating such information for purposes other than performing
responsibilities under this Agreement or as otherwise agreed to by the parties,
use commercially reasonable efforts to prevent disclosing such information to
unauthorized or unaffiliated third parties, and not copy such information
without prior consent or acquiescence of the Releasing Party. These restrictions
do not apply to information that (i) enters into the public domain through no
fault or action of the Receiving Party, (ii) is obtained from a third party who
is under no legal or contractual obligation to maintain confidentially of such
information, (iii) is independently developed by the Receiving Party without
reference to or use of any Confidential Information, or (iv) is required to be
disclosed pursuant to requirements of law or legal process including but not
limited to disclosures made to and required by any governmental agency having
regulatory authority over the Company. Upon termination, if demanded by the
Releasing party, the Receiving Party shall within sixty (60) days return to the
Releasing Party copies, in whatever form or medium, of any material containing
Confidential Information.


5
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




18.
Notices: All notices, statements or requests provided for hereunder shall be
deemed to have been duly given when delivered by hand to an officer of the other
party, or when deposited with the U.S. Postal Service, as first class certified
or registered mail, postage prepaid, overnight courier service, or facsimile
copy, addressed:



a.
If to the Service Provider to:
Chief Financial Officer
 
 
RiverSource Distributors, Inc.

 
 
52 Ameriprise Financial Center
 
 
Minneapolis, MN 55474
 
 
 
 
 
 
 
with a copy to:
General Counsel
 
 
RiverSource Distributors, Inc.
 
 
55 Ameriprise Financial Center
 
 
Minneapolis, MN 55474
 
 
 
b.
If to the Company to:
Chief Financial Officer
 
 
RiverSource Life Insurance Company
 
 
227 RiverSource Distributors Center
 
 
Minneapolis, MN 55474
 
 
 
 
with a copy to:
General Counsel
 
 
RiverSource Life Insurance Company
 
 
55 RiverSource Distributors Center
 
 
Minneapolis, MN 55474



or to such other persons or places as each party may designate from time to
time. The aforementioned individuals shall also serve as contact persons for the
purpose of carrying out this Agreement. As such, the contact persons shall be
authorized to act on behalf of their respective parties as to the matters
pertaining to this Agreement. Each party shall notify the other in writing as to
the name, address and telephone number of the designated contact person in the
event there is a replacement or change in such contact information.
19.
Termination: This Agreement shall remain in effect until (i) the parties
mutually agree to terminate the agreement or (ii) either the Company or the
Service Provider gives the other party sixty (60) days or more advance written
notice of the party's intent to terminate this Agreement or that portion of this
Agreement pertaining to any one or more of the services or items set forth in
Attachment A annexed hereto. Upon termination, the Service Provider shall
promptly deliver to the Company all books and records that are, or are deemed by
this Agreement, the property of the Company.

20.
Settlement on Termination: No later than sixty (60) days after the effective
date of termination of this Agreement, the Service Provider shall deliver to
Company a detailed written statement for all charges incurred and not included
in any previous statement to the effective date of termination. The amount owed
or to be refunded hereunder shall be due and payable within thirty (30) days of
receipt of such statement.

21.
Performance Standards: Service Provider agrees that in performing or providing
functions or services hereunder, it shall use that degree of ordinary care and
reasonable diligence that an experienced and qualified provider of similar
services would use acting in like circumstances in such matters and in
accordance with the standards, practices and procedures established by


6
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




the Service Provider for its own business. Service Provider shall perform
services according to servicing standards of the Company or such other standards
as may be mutually agreed upon by the parties. Service Provider shall comply
with all laws, regulations, rules and orders applicable to (i) the Company with
respect to the services provided hereunder and (ii) the Service Provider with
respect to its own business. Service Provider agrees to maintain sufficient
facilities and trained personnel of the kind necessary to perform the services
under this Agreement.
22.
Control: The performance of services by the Service Provider for the Company
pursuant to this Agreement shall in no way impair the absolute control of the
business and operations of the Service Provider or the Company by their
respective Boards of Directors. The Service Provider shall act hereunder so as
to assure the separate operating entity of the Company. The business and
operations of the Company shall at all times be subject to the direction and
control of the Board of Directors of the Company.

23.
Governing Law: This Agreement is made pursuant to and shall be governed by,
interpreted under, and the rights of the parties determined in accordance with,
the laws of the State of Minnesota.

24.
Entire Agreement: This Agreement, together with such amendments as may from time
to time be executed in writing by the parties, constitutes the entire agreement
and understanding between the parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof.

25.
Severability. It is further agreed and understood by the parties hereto that if
any part, term or provision of this Agreement should be held unenforceable in
the jurisdiction in which either party seeks enforcement of this Agreement, it
shall be construed as if not containing the invalid provision or provisions, and
the remaining portions or provisions shall govern the rights and obligations of
the parties.

26.
Section Headings: Section headings contained herein are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.


7
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




27.
Counterparts: This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and enforceable against the parties
actually executing such counterpart, and all of which, when taken together,
shall constitute one instrument.


8
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
dates indicated below.


RIVERSOURCE DISTRIBUTORS, INC.
 
 
 
 
By:
/s/ Mark Schwarzmann
 
Its:
CEO
 
Date:
12/21/2006
 
 
 
RIVERSOURCE LIFE INSURANCE COMPANY
 
By:
/s/ Timothy V. Bechtold
 
Its:
President
 
Date:
12/21/2006










9
RSLIC-RDI Wholesaling Service Agreement



--------------------------------------------------------------------------------




ATTACHMENT A


Services: To the extent requested by the Company, the Service Provider shall
make its employees and facilities available to provide insurance distributors
(and their agents and other personnel) designated by the Company with
wholesaling services including but not limited to the following:


•
Providing information regarding the Products which has been prepared by or
approved by the Company in advance of its use



•
Developing and disseminating sales strategies and sales materials for the
Products which have been prepared by or approved by the Company in advance of
their use



•
Sponsoring informational events regarding the Products



•
Answering technical questions about the Products



•
Other promotional and distribution related services authorized by the Company
including new distributor acquisition, account management, distributor licensing
and coordination services, and distributor systems coordination




10
RSLIC-RDI Wholesaling Service Agreement

